   Case 5:20-cv-00515-GW-SP Document 27 Filed 06/10/20 Page 1 of 2 Page ID #:180
                                                                                                       REMAND / JS-6
                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          EDCV 20-515-GW-SPx                                                    Date      June 10, 2020
 Title             Myriam Sanchez v. Costco Wholesale Corp.




 Present: The Honorable           GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                Javier Gonzalez                                 None Present
                 Deputy Clerk                           Court Reporter / Recorder                          Tape No.
                Attorneys Present for Plaintiffs:                         Attorneys Present for Defendants:
                         None Present                                                 None Present
 PROCEEDINGS (IN CHAMBERS):                         ORDER GRANTING MOTION TO REMAND [24]

        Myriam Blanco Sanchez (“Plaintiff”) filed a First Amended Complaint for Damages (“FAC”) on
April 23, 2020, adding Holly Haas (“Haas”) as a defendant to the case.1 Plaintiff now seeks to remand
this action to Riverside County Superior Court because the addition of Haas destroys complete diversity.

        Defendant Costco Wholesale Corporation (“Costco”), which had removed the case – originally-
filed on January 30, 2020 – to this Court on March 12, 2020, does not deny that Haas is a citizen of
California, and would thereby destroy diversity. “If after removal the plaintiff seeks to join additional
defendants whose joinder would destroy subject matter jurisdiction, the court may deny joinder, or
permit joinder and remand the action to the State court.” 28 U.S.C. § 1447(e). The Court has
considered the factors germane to this decision. See Boon v. Allstate Ins. Co., 229 F.Supp.2d 1016,
1020 (C.D. Cal. 2002); Murphy v. Am. Gen. Life Ins. Co., 74 F.Supp.3d 1267, 1278 (C.D. Cal. 2015);
see also Phillips & Stevenson, RUTTER GROUP PRAC. GUIDE, FEDERAL CIV. PRO. BEFORE
TRIAL (The Rutter Group 2020), ¶¶ 2:3645-3651. It concludes that it will allow Plaintiff’s addition of
Haas as a defendant in this action, and that the case therefore must be remanded.

        In her original Complaint, Plaintiff included “Doe” defendants, indicating that she was
contemplating naming additional, then-unknown defendants. Within days of the removal, she acted to
identify the manager of Costco’s store where her injuries occurred. Once she learned Haas’s identity,
she quickly pursued information concerning Haas’s residence (Costco does not assert that Haas’s


         1
          Plaintiff filed the FAC without seeking leave to do so, perhaps misunderstanding the exact meaning of the Court’s
(admittedly perhaps-imprecise) scheduling order issued April 20, 2020. See Docket No. 15. In any event, the Court now
grants her the leave she should have sought to amend her Complaint, thereby confirming that the FAC is the operative
pleading and that Haas has properly been named a defendant in this action.
                                                                                                             :
                                                                    Initials of Preparer      JG
CV-90 (06/04)                                    CIVIL MINUTES - GENERAL                                            Page 1 of 2
   Case 5:20-cv-00515-GW-SP Document 27 Filed 06/10/20 Page 2 of 2 Page ID #:181
                                                                                                           REMAND / JS-6
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                           CIVIL MINUTES - GENERAL
 Case No.       EDCV 20-515-GW-SPx                                                          Date      June 10, 2020
 Title          Myriam Sanchez v. Costco Wholesale Corp.

citizenship is different from her residence), and amended the Complaint. There is no obvious reason
Plaintiff cannot pursue a claim of negligence against Haas,2 even if it is true that Costco would also be
liable for any such negligence via respondeat superior and/or Costco would have to indemnify Haas
pursuant to the California Labor Code. If Plaintiff were forced to sue Haas separately, it would create
duplicative work not just for Plaintiff, but for the court system as well.

        Here, the foregoing considerations are enough to outweigh any factors that might support
denying Plaintiff’s ability to add Haas as a defendant. As such, the Court grants Plaintiff’s motion, and
remands the action to Riverside County Superior Court due to the elimination of diversity jurisdiction in
this action.

         It is so ordered.




         2
          Costco’s discussion of “fraudulent joinder” principles is misplaced, as that doctrine only applies where a non-
diverse defendant is already a party at the time of removal (even though a court, under Section 1447(e) analysis, still similarly
considers the relative viability of the claim(s) against the desired non-diverse defendant). See Boon v. Allstate Ins. Co., 229
F.Supp.2d 1016, 1019 n.2 (C.D. Cal. 2002).
                                                                                                                 :
                                                                      Initials of Preparer       JG
CV-90 (06/04)                                     CIVIL MINUTES - GENERAL                                               Page 2 of 2
